Title: To Benjamin Franklin from Thomas and Richard Penn, 2 February 1758
From: Penn, Thomas,Penn, Richard
To: Franklin, Benjamin


Sir
London February 2d: 1758.
Our Letter to you of the 28th. of January was a direct and explicit answer to your own proposal made to us the Day before. Yesterday your Letter of the 31st: was left at Spring Garden, wherein you write that you had mentioned some other Matters to us; whatever might be said before the proposal last resolved upon was made, it is not in the least necessary to repeat, and we believe you could not yourself hope we should entertain a proposition of that sort, so as to comply with it.
We greatly dislike many parts of the Bill, which you proposed should be re-enacted, but yet rather than the Publick Interest and His Majesty’s Service should suffer we consented to that Bill for the present year at your request, as much the lesser evil, and have given our Lieutenant Governor directions accordingly, as we acquainted you on the 28th. past. We are Your affectionate Friends
T: P:R: P:
Benjamin Franklin Esqr.
